DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (U.S. Pat. App. Pub. No. 2017/0133398).
Son discloses, as seen in Figure 4, a memory device with
(1); (15); (19) a peripheral circuit region including a first substrate (101), circuit devices (180) provided on the first substrate (101), and 
a first interconnection structure (185/190) electrically connected to the circuit devices (180); 

interlayer insulating layers (140) alternately stacked with the gate electrodes (130), 
channel structures (CH) penetrating the gate electrodes (130), extending perpendicularly to the second substrate (107), and including a channel layer (170), and 
a second interconnection structure (175) electrically connected to the gate electrodes (130) and the channel structures (CH); and 
a third interconnection structure (117/118) connecting the first substrate (101) and the second substrate (102), the third interconnection structure (117/118) including an upper via extending from the second substrate (102) and including a material the same as a material of the second substrate (102), and 
a lower interconnection structure (190) connected to a lower portion of the upper via and having a structure corresponding to the first interconnection structure (185/190) (see Figure 4); 
(2) wherein the upper via includes a semiconductor material (105), and a region of the lower interconnection structure (190)  in contact with the upper via includes a metal material (see Figure 2); 
(3) wherein the first interconnection structure and the lower interconnection structure each includes a contact plug and an interconnection line disposed on the contact plug, and wherein the upper via is connected to the interconnection line included in the lower interconnection structure (see Figure 4); 
(4) wherein the upper via includes: a barrier layer (108) covering a bottom surface of a via hole; and a semiconductor layer (105) disposed on the barrier layer (108), extending from the second substrate (102), and filling the via hole (see Figure 4); 
(5) wherein the barrier layer extends from a lower surface of the second substrate to the bottom surface of the via hole along an internal side wall of the via hole (see Figure 4); 
(6) wherein the barrier layer covers an internal side wall and the bottom surface of the via hole and is limitedly disposed in the via hole (see Figure 4); 
(7) wherein the barrier layer (108) is formed of a metal nitride (see [0054]); 
(10) wherein the second substrate has a recessed portion on the upper surface, the recessed portion aligned in the first direction with the upper via (see Figure 4); 
(11) wherein the third interconnection structure (117/118) is disposed on an external side of ends of the gate electrodes (130) (see Figure 4); 
(12) further comprising: at least one horizontal conductive layer (171) disposed on the second substrate (102) horizontally on a lower portion of the gate electrodes (130) and the interlayer insulating layers (140) and in contact with the channel layer (CH) (see Figure 4); 
(13) wherein the third interconnection structure (117/118) is disposed on a lower portion of the horizontal conductive layer (171) in a region in which the horizontal conductive layer extends further than the gate electrodes (130) in the second direction (see Figure 4); 
(14) wherein the upper via is one of a plurality of upper vias of the third interconnection structure (117/118), the plurality of upper vias have the same structure and are disposed side by side with each other (see Figure 4); 
(16) wherein the ground interconnection structure (117/118) further includes a lower interconnection structure (117/118) connected to a lower portion of the upper via and having a structure (185/190) corresponding to the first interconnection structure (185/190) (see Figure 4); 
(17) wherein the ground interconnection structure (117/118) further includes a lower interconnection structure (117/118) connected to a lower portion of the upper via and having a structure corresponding to a portion of the first interconnection structure (185/190) (see Figure 4); 
(18) further comprising: a protective layer (106) disposed to be parallel to an upper surface of the first substrate (101) on the first interconnection structure (185/190), wherein the upper via penetrates the protective layer (106) (see Figure 4). 

Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (U.S. Pat. App. Pub. No. 2015/0129878).
Shin discloses, as seen in Figure 1B, a semiconductor device having
(1); (15; (19) a peripheral circuit region including a first substrate (110), 
circuit devices (120) provided on the first substrate (110), and 
a first interconnection structure (152) electrically connected to the circuit devices (120); 
a memory cell region including a second substrate (170) disposed on an upper portion of the first substrate (110) and having a first region and a second region, 
gate electrodes (192/194/196/198) spaced apart from each other and stacked in a first direction perpendicular to an upper surface of the second substrate in the first region and extending while having a staircase form in a second direction perpendicular to the first direction in the second region, 
interlayer insulating layers (191/193/195/197/199) alternately stacked with the gate electrodes (192/194/196/198), 
channel structures (200) penetrating the gate electrodes (192/194/196/198), extending perpendicularly to the second substrate (170), and including a channel layer (200), and 
a second interconnection structure (216/234) electrically connected to the gate electrodes (192/194/196/198) and the channel structures (200); and 
a third interconnection structure (230) connecting the first substrate (110) and the second substrate (170), the third interconnection structure (230) including an upper via extending from the second substrate (170) and including a material the same as a material of the second substrate (170), and a lower interconnection structure (158) 
(2) wherein the upper via includes a semiconductor material, and a region of the lower interconnection structure (158) in contact with the upper via includes a metal material (see Figure 1B); 
(3) wherein the first interconnection structure (152) and the lower interconnection structure (158) each includes a contact plug (156) and an interconnection line (184) disposed on the contact plug (156), and wherein the upper via is connected to the interconnection line (184) included in the lower interconnection structure (158) (see Figure 1B); 
(4) wherein the upper via includes: a barrier layer (240) covering a bottom surface of a via hole; and a semiconductor layer (178) disposed on the barrier layer (240), extending from the second substrate (170), and filling the via hole (see Figure 1B); 
(5) wherein the barrier layer (240) extends from a lower surface of the second substrate (170) to the bottom surface of the via hole along an internal side wall of the via hole (see Figure 1B); 
(6) wherein the barrier layer (240) covers an internal side wall and the bottom surface of the via hole and is limitedly disposed in the via hole (see Figure 1B); 
(10) wherein the second substrate (170) has a recessed portion on the upper surface, the recessed portion aligned in the first direction with the upper via (see Figure 1B); 
(11) wherein the third interconnection structure (230) is disposed on an external side of ends of the gate electrodes (see Figure 1B); 
(12) further comprising: at least one horizontal conductive layer (184) disposed on the second substrate (170) horizontally on a lower portion of the gate electrodes (192/194/196/198) and the interlayer insulating layers (191/193/195/197/199) and in contact ELECTRICALLY with the channel layer (200) (see Figure 1B); 
(13) wherein the third interconnection structure (230) is disposed on a lower portion of the horizontal conductive layer (184) in a region in which the horizontal conductive layer (184) extends further than the gate electrodes (192/194/196/198) in the second direction (see Figure 1B); 
(14) wherein the upper via is one of a plurality of upper vias of the third interconnection structure (230), the plurality of upper vias have the same structure and are disposed side by side with each other (see Figure 1B); 
(16) wherein the ground interconnection structure (230) further includes a lower interconnection structure (158) connected to a lower portion of the upper via and having a structure (154) corresponding to the first interconnection structure (152) (see Figure 1B); 
(17) wherein the ground interconnection structure (230) further includes a lower interconnection structure (158) connected to a lower portion of the upper via and having a structure (154) corresponding to a portion of the first interconnection structure (152) (see Figure 1B); 
(18) further comprising: a protective layer (146) disposed to be parallel to an upper surface of the first substrate (110) on the first interconnection structure (152), wherein the upper via penetrates the protective layer (146) (see Figure 1B); 
(20) further comprising: a through-via penetrating the gate electrodes (192/194/196/198) and a substrate insulating layer (212) disposed on a lower portion of the gate electrodes (192/194/196/198), and connecting the first interconnection structure (152) and the second interconnection structure (234), wherein the upper via includes a semiconductor layer (178), and the through-via (see Figure 1B).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Pat. App. Pub. No. 2017/0133398) in view of Shin et al. (U.S. Pat. App. Pub. No. 2015/0129878).
Son discloses, as seen in Figure 4, a memory device with
(7) wherein the barrier layer (108) is formed of a metal nitride (see [0054]).
Son teaches the above outlined features except for wherein the upper via has a height in a range of about 3000Å to about 5000Å in the first direction; wherein the upper via has a diameter in a range of about 200 nm to about 300 nm; further comprising: a through-via penetrating the gate electrodes and a substrate insulating layer disposed on a lower portion of the gate electrodes, and connecting the first interconnection structure and the second interconnection structure, wherein the upper via includes a semiconductor layer, and the through-via. However, Shin discloses a semiconductor device having (20) further comprising: a through-via penetrating the gate electrodes (192/194/196/198) and a substrate insulating layer (212) disposed on a lower portion of the gate electrodes (192/194/196/198), and connecting the first interconnection structure (152) and the second interconnection structure (234), wherein the upper via includes a semiconductor layer (178), and the through-via (see Figure 1B).
Son and Shin are both analogous art because both are directed to a semiconductor devices including electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Shin into Son because they are from the same field of endeavor. Even through, Son and Shin do not explicitly describe wherein the upper via has a height in a range of about 3000Å to about 5000Å in the first direction; wherein the upper via has a diameter in a range of about 200 nm to about 300 nm. However, wherein the upper via has a height in a range of about 3000Å to about 5000Å in the first direction; wherein the upper via has a diameter in a range of about 200 nm to about 300 nm are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Son and Shin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and it also has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05 and 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        December 29, 2021